Citation Nr: 1101028	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified at a September 2010 Travel Board hearing.  
At the hearing, the Veteran submitted additional medical evidence 
along with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has petitioned to reopen a claim of entitlement to 
service connection for a back disability and is seeking service 
connection for a bilateral knee disability.  The Board finds that 
further development is warranted under the Veterans Claims 
Assistance Act of 2000 before these claims can be properly 
adjudicated.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 
3.159(c); 3.326(a) (2010).  The duty to assist includes assisting 
the Veteran in obtaining relevant public and private records 
identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2)(3) 
(2010).

A review of the record indicates that there may be additional 
treatment records not associated with the claims file.  The 
Veteran's back claim was previously denied by a rating decision 
in October 1957.  The basis of the denial was that chronic 
residuals of a back injury were not found on VA examination.  The 
Veteran testified during his September 2010 hearing that post-
service, he underwent back surgery in 1982 or 1983 and that he is 
currently receiving treatment for his back from Dr. Becliff.  
With regard to his knees, he testified that he has suffered from 
constant knee problems since he left service, and that he has 
undergone two knee replacements, with the first one performed in 
1986 and the second one conducted in 1997.  VA has a duty to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and 
submit written authorization to obtain 
treatment records from the medical facilities 
where he underwent back surgery in 1982 or 
1983 and for his knee replacements that took 
place in 1986 and 1997.  The RO should also 
request that the Veteran submitt written 
authorization to obtain treatment records 
from Dr. Becliff.  After securing proper 
authorization, if necessary, obtain and 
associate with claims folder copies of all 
treatment records of the Veteran relating to 
any back or knee disability.

2. Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
back disorder. The entire claims file must be 
made available to the VA examiner. Pertinent 
documents should be reviewed, including 
service treatment records. The examiner 
should conduct a complete history and 
physical and offer an opinion as to whether a 
back disorder at least as likely as not had 
its onset in service.  If the examiner 
concludes that the back disorder is related 
to service, the examiner should also offer an 
opinion regarding the likelihood that any 
current knee disorder is secondary to or was 
aggravated by a back disability. The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner. 
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Thereafter, the RO should readjudicate 
the claims.  If either benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


